DETAILED ACTION
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a carriage, comprising: a frame comprising a plurality of elongated frame components; a first attachment point coupling a first and second elongated frame component; a second attachment point coupling a third and fourth elongated frame component; a transverse elongated frame component disposed between the first and second attachment points; and a rotation lock coupled to the transverse elongated frame component and configured to prevent rotation of the transverse elongated frame component in a locked configuration.
2.	Claim 12 recites a carriage, comprising: a frame configured to fold between a use position and a storage position; a first attachment joint configured to attach a plurality of frame components and a second attachment joint configured to attach a plurality of frame components, wherein the frame is configured to fold at the first and second attachment joints; and a transverse frame component disposed between the first and second attachment points joints, wherein the transverse frame component comprises a rotation lock having an actuation member configured to unlock the rotation lock, wherein the actuation member is disposed entirely between the first attachment joint and the second attachment joint.

.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614